Title: From Benjamin Franklin to Richard Bache, 13 August 1768
From: Franklin, Benjamin
To: Bache, Richard


Loving Son,
London, Aug. 13. 1768
I received yours of May 20, as also the preceding Letters mentioned in it. You must have been sensible that I thought the step you had taken, to engage yourself in the Charge of a Family, while your Affairs bore so unpromising an Aspect with Regard to the probable Means of maintaining it, a very rash and precipitate one. I could not therefore but be dissatisfy’d with it, and displeas’d with you whom I look’d upon as an Instrument of bringing future Unhappiness on my Child, by involving her in the Difficulty and Distress that seem’d connected with your Circumstances, you having not merely Nothing beforehand, but being besides greatly in Debt. In this Situation of my Mind, you should not wonder that I did not answer your Letters. I could say nothing agreable: I did not chuse to write, what I thought, being unwilling to give Pain where I could not give Pleasure. Time has made me easier. I hope too, that the Accounts you give me of your better Prospects are wellfounded, and that by an industrious Application to Business you may retrieve your Losses. I can only add at present, that my best Wishes attend you, and that if you prove a good Husband and Son, you will find in me an Affectionate Father,
B. Franklin
My Love to Sally. I have sent her by Mr. Coleman, who left us this Day, a new Watch and Buckles.
